Exhibit 10(b)

 

LOGO [g714949g24n01.jpg]   HARRIS CORPORATION  

 

1025 West NASA Boulevard

  Melbourne, FL USA 32919   phone 1-321-727-9100  

 

www.harris.com

February 4, 2014

Miguel A. (“Mick”) Lopez

1 Pier Way Landing

Westport, CT 06880

 

Re: Offer of Employment

Dear Mick:

We are pleased to extend you an offer of employment with Harris Corporation
(“Harris” or “Company”) as Senior Vice President & Chief Financial Officer,
reporting to William Brown, President & Chief Executive Officer. This position
is based in Melbourne, Florida USA. Your start date will be February 10, 2014 or
such other date mutually agreed to by you and the Company.

Mick, we believe you will make an outstanding contribution to the Harris
organization, and as such, we have crafted a total rewards package for your
transition to Harris, consistent with Harris’ executive compensation program
design. The elements of this package include:

 

  1) An annual base salary of $525,000 payable bi-weekly. Base salaries are
reviewed annually, with adjustments, if any, to be generally effective in
September and subject to both business and personal performance.

 

  2) Your participation in the Harris Annual Incentive Plan (“AIP”) with a
target value of 75% of base salary. Incentive awards are paid based on the
achievement of pre-established, annual business operating metrics and the
successful completion of personal performance objectives set during the annual
performance management cycle. Incentive awards shall range from 0% to 200% of
target based on business and personal performance. Your participation in AIP
will begin upon hire, and be pro-rated based on time in position during Fiscal
Year 2014. For Fiscal Year 2014 only, your AIP award shall not be less than the
equivalent of a pro-rated “at target” payment. To the extent earned, payments
are made in September following the fiscal year (but not later than the 15th of
such month), net of applicable withholdings and deductions.

 

  3) A one-time sign-on grant of 12,500 three-year, cliff-vesting Restricted
Stock Units (“RSUs”). These RSUs will be granted on the first trading day of the
month following the commencement of your employment. Your RSU grant will be
governed by the Company’s Restricted Stock Unit Award Agreement Terms and
Conditions in effect as of June 29, 2013; provided, however that your
Constructive Termination hereunder shall, for all purposes under such Terms and
Conditions for such sign-on grant, be deemed to be an “involuntary termination
of employment of the Employee by the Corporation other than for Misconduct”,
which results in a pro-rata payout, subject to a one year minimum vesting
period, of such RSUs based upon the number of days of the three year restriction
period during which you are employed by the Company.

 

  4)

An annual grant of equity with a target value of $1,200,000 under the Harris
Equity Incentive Plan (the “Plan”) calculated and having terms consistent with
grants to the

 

Page 1 of 6



--------------------------------------------------------------------------------

  Company’s other executive officers. At present, awards made under the plan
consist of a mix of Non-Qualified Stock Options (“Options”) and Performance
Share Units (“PSUs”), and are generally granted in the late August timeframe
following the August Management Development and Compensation Committee meeting.
You will be eligible to participate in this Plan on such basis commencing with
the Fiscal Year 2015 grant cycle in August 2014. Equity grants are subject to
approval by the Management Development and Compensation Committee. Once
approved, the awards are subject to the then applicable terms and conditions of
the Plan.

 

  5) Relocation benefits to assist with your move from Westport, CT to
Melbourne, FL. These benefits will include a disruption bonus equivalent to two
months of base salary; four months of temporary housing in Melbourne; home
finding and purchase assistance; home sale assistance, and the packing and
shipment of household goods. Additional details regarding your relocation
benefits will be provided under separate cover. In order to receive relocation
assistance you must sign a Relocation and Assistance Repayment Agreement.

 

  6) Eligibility to participate in the Harris Corporation Retirement Plan 401(k)
with a Company match equivalent to 100% of the first 6% of employee
contributions. While you will be immediately eligible to participate in the plan
up to individual plan contribution limits, Company matching funds will only be
made after one year of service.

 

  7) Eligibility to participate in the Harris Corporation Supplemental Executive
Retirement Plan (“SERP”). This IRS non-qualified retirement plan preserves your
ability to make pre-tax contributions, and receive Company matching funds above
the IRS salary cap, and according to the plan terms.

 

  8) Participation in the Harris Performance Reward Plan (“PRP”) after one year
of service. Under this profit-sharing style plan, you will be eligible to
receive an annual payment roughly equivalent to 2% of your in-year eligible
earnings, dependent upon Company operating income performance. Should the PRP be
continued in whole or in part, you will first be eligible for a payment
thereunder in September 2015.

 

  9) Eligibility to participate in Harris’ health and welfare benefit plans,
including qualified dependent(s) participation, as applicable on the same terms
and conditions as the Company’s executive officers. These plans include medical,
prescription, dental, vision, life and short and long-term disability benefits.
Coverage under these programs is effective, should you choose to participate, as
soon as day one of employment with Harris.

 

  10) Three (3) weeks of paid vacation annually, under the Harris Paid Time Off
Program.

 

  11) A one-time allowance to cover reasonable expenses as to the legal review
of this offer of employment. In any case, expenses should not exceed $10,000
without prior written approval.

 

  12)

In the event that your employment terminates within 24 months following your
start date and the termination is a Qualifying Termination, the Company will
provide you with a cash severance amount equal to the product of (i) two and
(ii) the aggregate of your then current base salary and annual cash incentive
compensation each prior to any reduction that is the basis of your Constructive
Termination, if applicable or that

 

Page 2 of 6



--------------------------------------------------------------------------------

  occurs within 90 days prior to your termination. For this purpose, “annual
cash incentive compensation” means your then current target incentive
compensation under the AIP (or any successor thereto). Payment of this severance
is conditioned on you executing a release of all claims against Harris and its
affiliates in a form satisfactory to Harris within 45 days following your
separation and not revoking such release (the form of release will also include
an affirmation of the confidentiality , non-competition, non-solicit and other
restrictive covenants set forth in your Employee Agreement). This severance
amount will be subject to appropriate withholdings and deductions. This
severance amount will be paid to you in a lump sum within sixty (60) days
following your separation from service; provided, however, that if such sixty
(60) day payment period begins in one calendar year and ends in a second
calendar year, then payment shall occur in the second calendar year. After the
expiration of 24 months following your start date, your
termination/separation/severance pay eligibility will be solely pursuant to
Harris’ Severance Pay Plan and/or Executive Change in Control Severance
Agreement (“CIC Severance Agreement”) applicable to you.

For purposes of this offer letter, a “Qualifying Termination” is (a) a
termination of employment by you for Constructive Termination or (b) an
involuntary termination of your employment by the Company other than for Cause.

For purposes of this offer letter, “Cause” shall mean:

 

  (i) a willful substantial breach or failure to satisfy any material provision
or condition of this offer letter or your Employee Agreement, including without
limitation, those set forth below;

 

  (ii) your willful and intentional substantial and continuing failure or
refusal to perform your material duties as Senior Vice President & Chief
Financial Officer or to perform specific directives of the Board or of the
officer to whom you report that are consistent with your position;

 

  (iii) any reckless or willful misconduct (including action or failures to act)
by you that causes material harm to the business or reputation of the Company or
its subsidiaries;

 

  (iv) any willful or reckless material breach of a statutory or common law duty
of loyalty to the Company or its subsidiaries;

 

  (v) any act of fraud, embezzlement, theft or unethical business conduct by you
in connection with your duties or in the course of your employment, or your
admission or conviction of a felony or of any crime involving moral turpitude,
fraud, embezzlement or theft;

 

  (vi) your willful and substantial violation of a material Company policy that
is generally applicable to all employees or all officers of the Company
(including the Company’s Standards of Business Conduct); or

 

Page 3 of 6



--------------------------------------------------------------------------------

  (vii) a failure by you to cooperate in an internal Company investigation after
being instructed by the Board or the officer to whom you report to cooperate.

Except for actions or circumstances which in the good faith judgment of the
Company cannot be cured, you will have thirty (30) calendar days from receipt of
notification from the Company setting forth in reasonable detail the
circumstances constituting Cause within which to cure.

For purposes of this offer letter, a “Constructive Termination” shall be deemed
to occur upon the occurrence, without your consent of any of the following:

 

  (i) a materially adverse diminution of your employee/officer duties;

 

  (ii) the assignment to you of duties or responsibilities which are materially
inconsistent with your position;

 

  (iii) a material reduction in your base salary or target AlP, other than any
reduction that is also applicable in a substantially similar manner and
proportion to the other senior executives of the Company;

 

  (iv) any requirement that your principal place of employment be more than
fifty (50) miles from the Melbourne, FL area; or

 

  (v) a material breach of Section 3 or a material reduction in your equity
target value set forth in Section 4 of this letter;

provided, however, that the events described in (i)-(v) above shall constitute a
Constructive Termination only if the Company fails to cure such event within
thirty (30) days after receipt from you of a written notice of the event which
constitutes a Constructive Termination; and provided, further, that a
“Constructive Termination” shall cease to exist for an event or circumstance on
the ninetieth (90th) day following the later of its occurrence or your knowledge
thereof, unless you have given the Company written notice thereof.

 

  13) On or as soon as administratively practicable after the date you are
elected as a corporate officer of Harris, you will be entitled to enter into a
CIC Severance Agreement with Harris in the form filed by the Company as Exhibit
(10)(o) to the Company’s Quarterly Report on Form 10-Q for the fiscal quarter
ended October 1, 2010. The multiplier used in Section 3(a)(2) of the CIC
Severance Agreement to determine your lump sum severance amount pursuant to such
clause shall be two (2). In the event of a change in control of Harris
Corporation (as defined in the CIC Severance Agreement), you shall be entitled
to the compensation and benefits and other rights provided under the CIC
Severance Agreement if your employment terminates under the circumstances
provided under the CIC Severance Agreement, provided, however, such compensation
and benefits shall be in lieu of any

 

Page 4 of 6



--------------------------------------------------------------------------------

compensation or benefits that may be receivable by you under this offer letter
or under the Harris Severance Pay Plan.

All payments and benefits under or referenced in this offer letter shall be
provided in a manner that is exempt from, or compliant with, the requirements of
Section 409A of the Internal Revenue Code (“Code Section 409A”), and shall be
interpreted and construed consistent therewith. Notwithstanding any other
provision of this offer letter, to the extent that the right to any payment
(including the provision of benefits) hereunder as a result of your separation
from service provides for the “deferral of compensation” within the meaning of
Code Section 409A and you are a “Specified Employee” under the Harris
Corporation Specified Employee Policy for 409A Arrangements as of the date of
your separation from service, then no such payment shall be made or commence
during the period beginning on the date of your separation from service and
ending on the date that is six months following the date of your separation from
service or, if earlier, on the date of your death, if the earlier making of such
payment would result in tax penalties being imposed on you under Code
Section 409A. The amount of any payment that otherwise would be paid to you
hereunder during this period shall instead be paid to you on the first business
day coincident with or next following the date that is six months and one day
following the date of your separation from service or, if earlier, within ninety
(90) days following your death. Any undelayed payments will be paid in
accordance with their normal schedule. Each payment of compensation under this
offer letter shall be treated as a separate payment of compensation for purposes
of Code Section 409A, including without limitation for the purpose of applying
the exclusion from Code Section 409A for certain short-term deferral amounts.

This offer of employment is subject to the following conditions:

 

  •   You complete your relocation to the Melbourne, FL area by the summer of
2014.

 

  •   You are not bound by any employment contract, restrictive covenant, or
other restriction that prevents you from immediate employment with Harris.

 

  •   You pass a drug test prior to commencing employment. A failed drug test
will cause you to be ineligible for hire by Harris for at least twelve months.

 

  •   You undergo background and reference checks with results that are
satisfactory to Harris. In the event that the results are unsatisfactory, Harris
may withdraw this employment offer or, if you have already started work, may
terminate your employment for Cause.

 

  •   You execute Harris’ Employee Agreement (form enclosed) on your start date.

 

  •   You execute and timely return all forms and other documents required for
Harris to complete the employment process, including the acknowledgement and
acceptance below.

 

  •   You provide information and documentation sufficient to complete the
required Form I-9 and demonstrate that you are lawfully able to work for Harris.

This offer letter shall be governed by and construed in accordance with the laws
of the State of Florida.

 

Page 5 of 6



--------------------------------------------------------------------------------

We look forward to you joining the Harris team. Should you accept the terms of
this offer, please sign and date below

 

Sincerely,

   

Harris Corporation

    /s/ Robert L. Duffy   2/4/14 By:   Robert L. Duffy    
Senior Vice President, Human Resources and Administration   Harris Corporation

ACKNOWLEDGEMENT & ACCEPTANCE

I understand that this conditional offer letter constitutes the full, complete,
and final agreement between Harris and me regarding the initial terms of my
employment. I also understand that my employment with Harris is at-will and that
this conditional offer does not constitute a fixed term contract of employment
or a guarantee of continued employment for any period. My signature below
confirms that I accept the terms and conditions of this employment offer. This
offer letter may only be amended with my prior written consent.

 

Accepted and Agreed, /s/ Miguel A. Lopez               Date:   2/4/2014
                                    Signature: Miguel A. Lopez    

Enclosures

 

Page 6 of 6